As filed with the Securities and Exchange Commission on September20, 2007 Registration No.333-129919 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Post Effective Amendment No.3 to Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CS Financing Corporation (Exact name of registrant as specified in its charter) DELAWARE 6162 20-3345780 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 21 Tamal Vista Blvd. Suite #230 Corte Madera, California 94925 (415) 927-7302 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Timothy R. Redpath Chief Executive Officer 21 Tamal Vista Blvd.Suite #230 Corte Madera, California 94925 (415) 927-7302 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies To: John L. Babala,Esq. Keesal, Young & Logan 400 Oceangate, PO Box 1730, Long Beach, CA 90801-1730 (562) 436-2000 Approximate date of commencement of proposed sale to public:From time to time after this registration statement becomes effective. If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.x If this Formis filed to register additional securities for an offering pursuant to Rule462(b)under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective date registration statement for the same offering.o If this Formis a post-effective amendment filed pursuant to Rule462(c)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.x If this is a post-effective amendment filed pursuant to Rule462(d)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule434, please check the following box.o THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAYBE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a)OF THE SECURITIES ACT OF 1 STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SAID SECTION8(a), MAYDETERMINE. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. CS FINANCING CORPORATION $100,000,000 Five Year Notes — SeriesA We are offering up to $100,000,000 in aggregate principal amount of our Five Year Notes — SeriesA (“5 Year Notes”) on a continuous basis. A minimum initial investment of $25,000 is required. An investment in the 5 Year Notes is speculative and the 5 Year Notes should only be purchased by investors who can afford to lose their entire investment. We will issue the 5 Year Notes in denominations of at least $5,000, subject to the initial minimum investment requirement of $25,000. The 5 Year Notes shall mature five years from the date of issuance. The 5 Year Notes shall bear interest at a fixed rate (calculated based upon a 360-day year) of ten percent (10%). We will pay interest on a 5 Year Note monthly; the first interest payment commencing thirty (30) days from issuance. We are offering the 5 Year Notes through our executive officers without an underwriter and on a continuous basis. We do not have to sell any minimum amount of 5 Year Notes to accept and use the proceeds of this offering. We cannot estimate what portion, if any, of the 5 Year Notes we are offering will be sold. We have not made any arrangement to place any of the proceeds from this offering in an escrow, trust or similar account. You will not be entitled to the return of your investment. The 5 Year Notes are not listed on any securities exchange and there is no public trading market for the 5 Year Notes. We have the right to reject any subscription, in whole or in part, for any reason. We may at our option redeem the 5 Year Notes after two years and upon at least 30 days written notice to you. Up to 40% of the proceeds from the sale of the 5 Year Notes will be lent to Hennessey Financial, LLC (“Hennessey”). Hennessey is an affiliate of the Company and its officers and directors. You should read this prospectus and any applicable amended prospectus or prospectus supplement carefully before you invest in the 5 Year Notes. These 5 Year Notes are our general unsecured obligations and are subordinated in right of payment to all our future senior debt. Payment of the 5 Year Notes is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC), any governmental or private insurance fund, or any other entity. We will not contribute funds to a separate account such as a sinking fund to use to repay the 5 Year Notes. See “Risk Factors” beginning on page 4 for certain factors you should consider before buying the 5 Year Notes. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Priceto Public OtherOffering Expenses Selling Commission Proceedsto Company Per 5 Year Note $5,000 $14.52 $150.00 $4,835.48 (1) Total $100,000,000 $290,223 $3,000,000 $96,709,777 (2) [Missing Graphic Reference] (1) Does not include possible commissions payable to any future underwriter which may be retained by the Company. (2) We will receive all of the net proceeds from the sale of the 5 Year Notes, which, if we sell all of the 5 Year Notes covered by this prospectus, we estimate will total approximately $99,709,777 after expenses. Does not include possible commissions payable to any future underwriter which may be retained by the Company. The date of this prospectus is September20, 2007. TABLE OF CONTENTS PROSPECTUS SUMMARY1 Our Company1 The Offering1 Summary Financial Data3 RISK FACTORS4 FORWARD-LOOKING STATEMENTS13 USE OF PROCEEDS13 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES13 SELECTED FINANCIAL DATA14 BUSINESS15 Overview15 Lending Activity15 Land Developer’s Project Life Cycle16 Financing a Land Development Project16 Hennessey Loan Terms and Provisions16 Intercreditor Agreement17 Market Overview17 Risk Management19 Economic Considerations and Trends19 Competition19 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS21 Overview21 Investment Objective21 Investment Strategy21 Investment Strategy; Track Record of Hennessey22 Investment Strategy; Hennessey Loan22 Investment Strategy; Collateral Categories23 Investment Strategy; Eligibility Criteria for Loans and Collateral23 Custodian Arrangements24 Administrator Arrangements25 Credit Enhancement of Loan to Hennessey26 Cash Management27 Capital Resources and Results of Operation27 Off-Balance Sheet Arrangements27 Contractual Arrangements27 i Timing of Investment Income and Interest on the 5 Year Notes27 Liquidity27 Director and Officers Insurance27 POTENTIAL CONFLICTS OF INTEREST28 Affiliated Parties; Gardner’s Ownership of Hennessey and Hennessey’s Affiliates28 Affiliated Parties; Hennessey Financial Monthly Income Fund, LP28 Affiliated Parties; Capital Solutions Distributors, LLC28 Affiliated Parties; Mark Williams, Chief Financial Officer28 MANAGEMENT29 Annual Compensation of Officers and Directors31 Bonus Compensation of Officers — Cash31 Bonus Compensation of Officers and Directors — Stock Option31 Security Ownership of Certain Beneficial Owners and Management32 Certain Transactions……………32 DESCRIPTION OF 5 YEAR NOTES33 Issuance33 Form of Investment33 Suitability Standards33 Interest34 Payment or Redemption by Holders of the 5 Year Notes34 Redemption by Us34 Redemption if Balance Falls Below $25,00034 Priority34 Subordination34 No Restrictions on Additional Debt or Business34 Modification of Indenture34 Place, Method and Time of Payment35 Events of Default35 Satisfaction and Discharge of Indenture36 Reports36 Service Charges36 Transfer36 Concerning the Trustee36 PLAN OF DISTRIBUTION37 LEGAL MATTERS……………38 EXPERTS38 WHERE YOU CAN FIND MORE INFORMATION38 INDEX TO FINANCIAL STATEMENTSF-1 ii You should rely only upon the information contained in this prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus. We are offering to sell 5 Year Notes only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of the prospectus or of any sale of the 5 Year Notes. PROSPECTUS SUMMARY This summary highlights selected information and does not contain all the information that may be important to you. You should carefully read this prospectus, any related prospectus supplement and the documents we have referred you to in “Where You Can Find More Information” for information about us. In this prospectus, references to “we,” “us” and “our” refer to CS Financing Corporation. Our Company We were incorporated in the State of Delaware on August19, 2005 to engage in mezzanine real estate lending and investing. Our principal office is located at 45 San Clemente Drive, SuiteB210, Corte Madera, California 94925. Our telephone number is (415) 927-7302. Information about us can be found at www.csfinco.com. The information contained on this website is not part of this prospectus. We primarily intend to make, purchase and service mezzanine loans and finance, or invest in, companies making such mezzanine real estate loans. Mezzanine real estate loans straddle the middle ring of the capital structure of a real estate development project. Mezzanine loans are subordinate to the senior debt financing (usually a first mortgage lender) but ahead of the equity partners in the event of a default. Although we intend to enter into financing transactions with other parties, we will initially lend up to 40% of the proceeds from this offering to Hennessey. Hennessey is a mezzanine real estate lender that has been in business since 1999. Hennessey has an audited track record from its commencement of lending operations through December31, 2005 evidencing a total return on its mezzanine real estate loan portfolio of approximately 20%. Our loan to Hennessey will carry a blended interest rate of approximately 15.5%. The Offering Securities Offered We are offering up to $100,000,000 in aggregate principal amount of our 5 Year Notes. The 5 Year Notes are governed by an indenture between us and U.S. Bank National Association, as trustee. The 5 Year Notes do not have the benefit of a sinking fund. See “Description of 5 Year Notes.” Denominations Increments of at least $5,000. Minimum Investment A minimum initial investment of $25,000 is required. Formof Investment Investments in 5 Year Notes may be made by check or wire. Interest Rate Fixed interest rate, calculated using 360-day year, of 10% per annum. Payment of Interest Interest is payable monthly commencing 30 days from your purchase of the 5 Year Note. 5 Year Maturity 5 Year Notes shall mature 5 years from the date of your purchase. Redemption by Us We may redeem the 5 Year Note after two years and upon 30 days written notice to you for a price equal to principal plus interest accrued to the date of redemption. Redemption by You/Investor You will not be able to redeem the 5 Year Notes prior to the 5 year maturity date. 1 Subordination 5 Year Notes are subordinated, in all rights to payment and in all other respects, to all of our debt, except debt that by its terms expressly provides that such debt is not senior in right to payment of the 5 Year Notes. Senior Debt, as hereinafter defined, includes, without limitation, all of our bank debt and any line of credit we may obtain in the future. This means that if we are unable to pay our debts when due, the Senior Debt would all be paid first before any payment would be made on the 5 Year Notes. Any intercompany debt that may be owed by us to any affiliate or subsidiary shall not be considered Senior Debt. Event of Default Under the indenture, an event of default is generally defined as a default in the payment of principal and interest on the 5 Year Notes which is not cured for 30 days, our becoming subject to certain events of bankruptcy or insolvency, or our failure to comply with provisions of the 5 Year Notes or the indenture which failure is not cured or waived within 60 days after receipt of a specific notice. Transfer Restrictions Transfer of a 5 Year Note is effective only upon the receipt of valid transfer instructions by the registrar from the 5 Year Note holder of record. Trustee U.S. Bank National Association, a national banking association. Use of Proceeds If all the 5 Year Notes offered by this prospectus are sold we expect to receive approximately $99,709,777 in net proceeds after deducting all costs and expenses associated with this offering, except for potential commissions to selling agents. We intend to use substantially all of the cash proceeds from this offering to make mezzanine real estate loans, finance mezzanine real estate lending companies, invest in mezzanine real estate lending companies and provide working capital. Risk Factors See “Risk Factors” and other information included in this prospectus and any prospectus supplement for a discussion of factors you should carefully consider before investing in the 5 Year Notes. 2 Summary Financial Data The following table summarizes certain financial data of our business. You should read this summary together with “Selected Financial Data,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our audited financial statements and related notes included elsewhere in this prospectus.The summary balance sheet data, as of December31, 2005 and 2006 and the summary of operations data, for the period from August 19, 2005 (inception) to December 31, 2005, the year ended December 31, 2006 and the period from August 19, 2005 (inception) to June 30, 2007, have been derived from our unaudited financial statements that are included in this prospectus.The financial information six months ended June 30, 2007 is unaudited. Periodfrom August19,2005 (inception)to December31,2005 Year Ended December 31,2006 Six Months Ended June 30, 2007 Periodfrom August19,2005 (inception)to June 30,2007 (Audited) (Audited) (Unaudited) (Unaudited) Statements of operations data: Interest and fee income $0 $0 $86,472 $86,472 Operating expenses 27,462 231,440 693,605 952,507 Operating loss (27,462 ) (231,440 ) (607,133 ) (866,035 ) Loss before income taxes (27,462 ) (231,440 ) (607,133 ) (866,035 ) Net loss (27,462 ) (231,440 ) (607,133 ) (866,035 ) Basic and diluted net loss per common stock (.35 ) (2.06 ) (2.55 ) (6.35 ) December31,2005 December 31,2006 June 30. 2007 (Audited) (Audited) (Unaudited) Selected Balance sheet data for period ended: Cash $0 $127,271 $2,525,951 Finance receivables 0 0 0 Other Receivables 0 0 0 Prepaid insurance 78,750 78,750 33,750 Investments in Notes Receivable 0 0 2,466,000 Fixed Assets 0 0 18,767 Debt Placement Costs, net 116,771 396,525 755,777 Loan Origination Costs, net 20,000 20,000 19,333 Liabilities 165,247 474,434 6,273,214 Stockholder’s equity (deficit) 50,274 163,779 (443,354 ) 3 RISK FACTORS Our operations and your investment in the 5 Year Notes are subject to a number of risks. Management has described below all risks that it believes are material to your investment. You should carefully read and consider these risks, together with all other information in this prospectus, before you decide to buy the 5 Year Notes. If any of the following risks actually occur, our business, financial condition or operating results and our ability to repay the 5 Year Notes could be materially adversely affected. Unless we sell a substantial amount of 5 Year Notes, our independent registered public accounting firm has substantial doubt about our ability to continue as a going concern. We are a development stage company and have had net losses since inception and we had an accumulated deficit as of June30, 2007 of approximately $866,000 which reflects expenditures necessary for the start of company operations and professional fees and services.Since the financial statements for these periods were prepared assuming that we would continue as a going concern, in the view of our independent registered public accounting firm, these conditions raise substantial doubt about our ability to continue as a going concern unless we are able to sell a substantial amount of 5 Year Notes.At this time, we believe our ability to continue as a going concern depends, in large part, on our ability to raise sufficient capital through this offering to enable us to receive profits by making mezzanine real estate loans. If we are unable to raise such additional capital, we may be forced to discontinue our business. We have limited operating history for you to evaluate and determine if we have the ability to generate sufficient cash flow to repay the 5 Year Notes. We are a development-stage company. We have yet to commence substantial operations. We have no prior operating history from which to evaluate our success, or our likelihood of success in operating our business, generating any revenues or achieving profitability. To date, we have generated no revenue and are proposing to enter a highly competitive business. Our business model may not be successful and we may never attain profitability. We anticipate that we will incur losses in the near future. If we are unable to pay any of our creditors, we may have to liquidate our assets for less than fair market value which would substantially reduce our ability to repay the 5 Year Notes. In addition to the 5 Year Notes we issue pursuant to this prospectus, we may borrow money from other parties to raise cash for our operations. If we are unable to repay any such indebtedness when due, and we are unable to obtain additional financing or other sources of capital, we may be forced to sell off our loan receivables and other assets at a discounted price or we might be forced to cease our operations and you could lose some or all of your investment. An increase in market interest rates may result in a reduction in our liquidity and profitability and impair our ability to repay the 5 Year Notes. Interest rates are currently at or near historic lows. Sustained, significant increases in interest rates could unfavorably impact our liquidity and profitability by reducing the interest rate spread between the rate of interest we receive on loans and interest rates we must pay under our 5 Year Notes and any bank debt we incur. Any reduction in our liquidity and profitability would diminish our ability to pay principal and interest on the 5 Year Notes. Our 5 Year Notes are not insured or guaranteed by any third party and repayment is dependent on our ability to generate sufficient cash flow. Our 5 Year Notes are not insured or guaranteed by the FDIC, any governmental agency or any other public or private entity as are certificates of deposit or other accounts offered by banks, savings and loan associations or credit unions. You are dependent upon our ability to effectively manage our business to generate sufficient cash flow, including cash flow from our financing activities, for the repayment of principal and interest on the 5 Year Notes. If these sources are inadequate, you could lose your entire investment. 4 Payment on the 5 Year Notes is subordinate to the payment of all outstanding senior debt, and the indenture does not limit the amount of senior debt we may incur. The 5 Year Notes are subordinate and junior to any and all senior debt. There are no restrictions in the indenture regarding the amount of senior debt or other indebtedness that we or our subsidiaries may incur. Upon the maturity of any senior debt, by lapse of time, acceleration or otherwise, the holders of any senior debt may have first right to receive payment in full prior to any payments being made to you as a 5 Year Note holder. Therefore, you would only be repaid if funds remain after the repayment of any senior debt. Our operations are not subject to regulatory requirements designed to protect investors and an investment in the 5 Year Notes will not enjoy the same regulatory protection received by investors in other regulated businesses. Our operations are not subject to the stringent regulatory requirements imposed upon the operations of commercial banks, savings banks and thrift institutions and are not subject to periodic compliance examinations by federal banking regulators. Therefore, an investment in our 5 Year Notes does not have the regulatory protections that the holder of a demand account or a certificate of deposit at a bank does. The return on your investment is completely dependent upon our successful operation of our business. To the extent that we do not successfully operate our business, our ability to repay the principal and interest on the 5 Year Notes will be impaired. The Indenture does not contain covenants to protect your investment in the 5 Year Notes. The 5 Year Notes do not have the benefit of extensive covenants. The covenants in the indenture are not designed to protect your investment if there is a material adverse change in our financial condition or results of operations. For example, the indenture does not contain any restrictions on our ability to create or incur senior debt or other debt or to pay dividends or any financial covenants (such as a fixed charge coverage or minimum net worth covenants) to help ensure our ability to repay the principal and interest on the 5 Year Notes. In addition, the indenture does not contain covenants specifically designed to protect you if we engage in a highly leveraged transaction. Therefore, the indenture provides very little protection of your investment. We are subject to many laws and governmental regulations, and any changes in these laws or regulations, or if we do not comply with these laws and regulations, may materially adversely affect our financial condition and business operations. Our operations may be subject to regulation by federal authorities and state banking, finance, consumer protection and insurance authorities and are subject to various laws and judicial and administrative decisions imposing various requirements and restrictions on our operations which, among other things, require that we obtain and maintain certain licenses and qualifications, and limit the interest rates, fees and other charges we may impose in our finance business. Although we believe we are in compliance in all material respects with applicable laws, rulesand regulations, any change in such laws, or in the interpretations thereof, will make our compliance with such laws more difficult or expensive or otherwise adversely affect our financial condition and ability to repay the 5 Year Notes. The 5 Year Notes are risky and speculative investments and if you cannot afford to lose your entire investment, you shouldn’t invest. You should be aware that the 5 Year Notes are risky and speculative investments suitable only for investors of adequate financial means. If you cannot afford to lose your entire investment, you should not invest in the 5 Year Notes. If we accept an investment, and we have the right to reject any potential investor, you should not assume that the 5 Year Notes are a suitable and appropriate investment for you. Our lack of a significant line of credit could affect our liquidity and ability to repay the 5 Year Notes. We are operating without a significant line of credit. We are currently seeking a line of credit as an additional source of short-term financing. If we fail to obtain a line of credit, we will be more dependent on the proceeds from the 5 Year Notes for our continued liquidity. If the sale of the 5 Year Notes is significantly curtailed for any reason or we fail to obtain a line of credit, our ability to meet our obligations, including our obligations with respect to the 5 Year Notes offered hereby and federal income taxes, could be materially and adversely affected. 5 There is no sinking fund to ensure repayment of the 5 Year Notes and repayment is dependent on our ability to generate sufficient cash at maturity. We do not contribute funds to a separate account, commonly known as a sinking fund, to repay the 5 Year Notes. Because funds are not set aside periodically for the repayment of the 5 Year Notes, you must rely on our cash flow from operations and other sources of financing for repayment, such as funds from the sale of the 5 Year Notes and credit facilities, if any. To the extent cash flow from operations and other sources are not sufficient to repay the 5 Year Notes, you may lose all or a part of your investment. If we cannot collect all of our finance receivables, our ability to repay the 5 Year Notes will be impaired. Our liquidity is dependent on, among other things, the collection of our receivables or the redemption of our equity investments. We will continually monitor the delinquency status of our receivables and promptly institute collection activities on delinquent accounts but these efforts may ultimately prove unsuccessful. Collections of our receivables are also likely to be affected by economic conditions in the real estate market. Furthermore, since we may not perfect our security interest in collateral for loans, we may not be able to recover the full amount of outstanding receivables by resorting to the sale of collateral or receipt of insurance proceeds. Any failure by us, for any reason, to collect nearly all of our finance receivables will substantially impair our ability to repay the 5 Year Notes. Additional competition may decrease our liquidity and profitability, which would adversely affect our ability to repay the 5 Year Notes. We compete for business with a number of large national companies and banks that have substantially greater resources, lower cost of funds, and a more established market presence than we have. If these companies increase their marketing efforts to include our market niche of borrowers, or if additional competitors enter our markets, we may be forced to reduce our interest rates and fees in order to maintain or expand our market share. Any reduction in our interest rates or fees could have an adverse impact on our liquidity and profitability and our ability to repay the 5 Year Notes. If we redeem the 5 Year Notes, you may not be able to reinvest the proceeds at comparable rates. We may, at our option, redeem at any time the 5 Year Notes upon at least 30 days written notice. In the event we redeem your 5 Year Note, you would have the risk of reinvesting the proceeds at the then-current market rates which may be higher or lower. We may not sell enough 5 Year Notes to successfully pursue our business model, which would result in our not being able to repay the 5 Year Notes. We are offering the 5 Year Notes through our executive officers and selected broker-dealers without an underwriter. While we intend to sell up to $100,000,000 in principal amount of 5 Year Notes, there is no minimum amount of proceeds that must be received from the sale of 5 Year Notes in order to accept proceeds from 5 Year Notes actually sold.The recent deterioration of certain sectors of the real estate, credit and mortgage markets has created increased uncertainty and volatility, while lowering confidence in overall financial markets. This may negatively impact our ability to successfully sell the 5 Year Notes.If we do not sell an adequate amount of 5 Year Notes, we will be unable to successfully pursue our business model and our ability to repay the 5 Year Notes will be impaired. Conflicts of interest may reduce our profitability and ability to repay the 5 Year Notes. Timothy R. Redpath and Michael W. Bozora control a majority of the outstanding membership interests of Capital Solutions Associates, LLC which is the general partner of Capital Solutions Management, LP, which owns all of the outstanding shares of our voting capital stock. Accordingly, Messrs.Redpath and Bozora will be able to exercise significant control over our affairs, including, without limitation, the election of officers and directors, operational decisions and decisions regarding the 5 Year Notes. In addition, there are no contractual or regulatory limits on the amounts we can pay to Messrs.Redpath and Bozora or other affiliates. Mr.Redpath is the Company’s Chief Executive Officer, Treasurer and Secretary and Mr.Bozora is the Company’s President. See “Potential Conflicts of Interest.” 6 Payment of interest and principal on the 5 Year Notes will be dependent on Hennessey’s credit decisions, solvency and willingness to do business with us. Notwithstanding that we intend to pursue our investment objective by lending money to numerous parties, we intend to initially lend up to 40% of the proceeds of this offering to Hennessey. See “Investment Strategy; Track Record of Hennessey” and “Investment Strategy; Hennessey Loan.” Accordingly, we will be dependent upon Hennessey with respect to the investment and reinvestment of its assets and to service the transactions that underlie their mezzanine real estate financing. As a result, our success will depend on the abilities of Hennessey to initiate eligible financing transactions and service the same. In addition, if Hennessey procures alternative financing for its transactions, we may be unable to achieve our investment objectives. The bankruptcy of Hennessey, the failure of Hennessey to service its mezzanine real estate loans, the cessation of loan originations by Hennessey or the inability of Hennessey to initiate sufficient transactions to fully use all our assets would have a negative impact on our returns. A bankruptcy by Hennessey could have an adverse impact on the timing and amounts of payments made with respect to our loan to Hennessey. In addition, creditors of Hennessey or a trustee in a bankruptcy proceeding could attempt to consolidate the assets and liabilities of Hennessey and claim our collateral is part of the bankruptcy estate. In such case, we could experience significant delays in payment of principal or interest on the 5 Year Notes. Our dependence on a small number of parties will make our investment portfolio susceptible to high levels of default resulting in special risk to our investors. Our investment strategy is to make mezzanine real estate loans and invest in companies making mezzanine real estate loans. The eligibility requirements for our investment portfolio limit the percentage of our assets that are invested in mezzanine real loans or investments with a single party to 40%. Accordingly, our investment portfolio may ultimately be dependent upon the credit of a small number of parties.If Hennessey, or its affiliates, were to become insolvent or were for any reason to default on a loan, such event would have a greater impact on us than would be the case if our eligibility requirements included smaller limits on credit concentration. A default by Hennessey would have a material adverse effect on our performance and cause us to suffer substantial losses. Our borrowers credit enhancements may lapse or be insufficient to collateralize interest payments on the 5 Year Notes. We may require Hennessey, and our other borrowers, to purchase and pledge to us irrevocable letters of credit that equal 5% of the unamortized principal balance of any loan made by us to them. The irrevocable letters of credit are intended to act as additional collateral to ensure that Hennessey, or other borrowers, make interest payments to us. However, we do not intend to require Hennessey, or any other borrower, to purchase and pledge to us irrevocable letters of credit that exactly match the maturity of each loan. Rather, they will be required to renew any irrevocable letters of credit as they approach expiration. Thus, there is a risk that any irrevocable letters of credit may have expiration dates that are different from the maturity dates of the loans. Were Hennessey, or another borrower, to default on paying interest on its loan to us, and they were unable to renew the irrevocable letters of credit, it is possible that the aggregate amount of the irrevocable letters of credit would be insufficient to cover the accrued interest on the loan. If Hennessey, or another borrower, does not pay us, we may not be able to pay interest on the 5 Year Notes. A default by our borrowers will increase the risk that we may not generate sufficient cash to repay the 5 Year Notes. If Hennessey or another borrower were to default on our loan, we would bear the risk on the underlying mezzanine real estate transaction that was pledged to us as collateral. If the ultimate borrower in the mezzanine real estate transaction fails to perform its obligations for any reason, we may suffer a loss that impacts our ability to repay the 5 Year Notes. Failure to perfect our security interest will increase the risk that we may suffer a loss and be unable to repay all or a portion of the 5 Year Notes. Mortgages and/or financing statements will be filed by our borrowers in connection with each transaction pledged as collateral to us for our loan to our borrowers. In addition to other collateral items, we intend to take such instruments as our collateral for our loan to our borrowers. In the event a mortgage or financing statement is not filed with respect to a transaction or if a security interest in the assets transferred or pledged is not perfected under local real estate law or the Uniform Commercial Code, our interest in such assets would be unperfected and subject to the rights of other creditors. In addition, we will not have a priority lien or mortgage on the assets or real estate collateral, and to protect our collateral position, may have to pay off other senior lien holders. As a result, it is possible that another creditor could file a mortgage or financing statement covering the assets subject to our interest despite our borrowers’ (or its borrowers) representation as to the absence or priority of other liens. In such event, the other creditor could have priority over us with respect to such assets and we may incur a loss that impacts our ability to repay the 5 Year Notes. 7 Lack of insurance will increase the risk that we may suffer a loss and be unable to repay all or a portion of the 5 Year Notes. In certain circumstances where the cost is prohibitive, we may not require Hennessey, or another borrower, to provide us with title insurance covering any real estate, or interest in real estate, securing our loan to them or with property and casualty insurance insuring our collateral against damage. To the extent a dispute over title develops, or our collateral is damaged, and Hennessey, or another borrower, does not have sufficient funds to replace or restore the collateral, we may incur a loss that impacts our ability to repay the 5 Year Notes. Absence of a market for our investments will increase the risk that we may not generate sufficient cash at maturity to pay the 5 Year Notes. Our investments are not expected to be publicly registered under the Securities Act of 1933, as amended, or the securities laws of any other jurisdiction. As a result, we will have difficulty selling our investments unless they are registered under applicable Federal and state securities laws, or unless an exemption from such registration requirements is available. In addition, there is currently no established secondary market for our investments and there is no assurance that an established secondary market for such investments will develop or be sufficiently liquid to permit the resale ofour investments. For these reasons and others, our investments will be illiquid. Consequently, disposition of such investments may be difficult or require a lengthy time period. If we default under the 5 Year Notes or the Indenture, the trustee will be paid all amounts owed the trustee before any payments are made to holders of 5 Year Notes. Under the terms of the Indenture, the trustee is granted a lien on the property which serves as collateral for the 5 Year Notes. The trustee’s lien is superior to that securing the 5 Year Notes and secures the payment to the trustee of the amounts due to it under the terms of Indenture, including any amounts we owe to the trustee pursuant to indemnification provisions within the Indenture. In the case of a default, the trustee’s lien will entitle it to be paid any sums owed the trustee before you receive any payments. Our lack of assets will increase the risk that we may not be able to make interest payments on the 5 Year Notes. Other than assets purchased with the proceeds from the sale of 5 Year Notes, we do not have any other assets or capital reserves from which to make interest payments on the 5 Year Notes. A default by Hennessey, or one of our other borrowers, will substantially impair our ability to repay the 5 Year Notes. The loss of key personnel will impair our ability to generate sufficient investment income to repay the 5 Year Notes. We will rely on key personnel in both our company, Hennessey and other borrowers for advice on underwriting and originating mezzanine real estate financing transactions. Our key personnel would include both Messrs.Redpath and Bozora and Hennessey’s key personnel would include Messrs.Essen and Gardner. If such key personnel were unable to perform their duties due to death, disability, termination of employment or other causes, it would be difficult for us to make credit decisions and originate investments until new personnel were identified and retained. No key man life insurance policies have been procured. Foreclosure by a priority lien holder may result in the loss of our investment and impair our ability to repay the 5 Year Notes. Most of our investments (i.e. loans to Hennessey and other borrowers) will be secured by a subordinate position in real estate collateral but are subject to default. 8 Our investments will be generally secured by financing statements, assignments of mortgages or deeds of trusts on buildings and/or property. However, our investments will be subordinated to other senior and priority secured lenders that have financed the majority of the underlying transaction. If the real estate owner defaults, the senior secured lenders will foreclose on the collateral. If the market value of the collateral falls to an amount which would only provide full repayment to the senior secured lender, our borrowers will incur a loss and we may lose some of investment if our borrowers are unable to pay us from other assets. In addition, to protect our collateral in the event a senior secured lender forecloses on real estate where we have a subordinated mortgage, we will have to redeem the senior secured lender’s position. We, or our borrowers, may not have assets, or access to assets, sufficient for such redemption. A decline in the real estate development and construction markets will impair our ability to make investments. The business of developing and selling commercial and residential real estate properties is subject to a number of risks. The real estate development and construction industry is cyclical and is affected by consumer confidence levels, prevailing economic conditions and interest rates. A variety of factors affect the demand for new real estate construction and development, including, without limitation, economic cycles, competitive pressures, the availability and cost of labor and materials, changes in costs associated with real estate ownership, changes in consumer preferences, demographic trends and the availability of mortgage financing. Because the borrowers on the underlying real estate transactions engage in commercial and residential real estate development and construction, we are directly and materially affected by the same risks inherent to the commercial and residential real estate development and construction industries. Recently, the U.S. has experienced deterioration in certain sectors of the real estate, credit and mortgage markets which may negatively impact our ability to make suitable real estate investments.Any reduction in the cash flows, income of or financial condition of commercial and residential real estate development and construction companies by reason of any of the aforementioned factors or others may significantly impair their ability to pay Hennessey, our other borrowers, or us, which would increase the possibility that delinquencies would occur and that we could incur losses and 5 Year Note holders lose some or all of their investment. A decline in real estate value will impair the collateral for our investments thereby increasing the likelihood that we would suffer a loss and be unable to repay all or a portion of the 5 Year Notes upon liquidation of the collateral. Declining real estate values will increase the probability of a loss in the event of a default on the underlying real estate transaction. As noted elsewhere in these risk factors, the U.S. has recently been experiencing deterioration in certain sectors of the real estate market.As a result, the value of the real estate or other collateral securing our loans may not, at any given time, be sufficient to satisfy the outstanding principal amount and accrued interest on our loans. If the primary and third party borrowers were to default, and the collateral was insufficient, we would suffer a loss and a 5 Year Note holder may lose some or all of his investment. Insolvency by Hennessey’s affiliates may result in our incurring substantial losses which would impair our ability to repay all or a portion of the 5 Year Notes. A significant portion of Hennessey’s current lending business is conducted with affiliated entities and it is anticipated that we will accept real estate transactions as collateral where the obligors are affiliates of Hennessey. The insolvency of any affiliated entity, or their principals, would substantially impair Hennessey’s ability to provide us additional collateral or perform on our loans to them. If Hennessey defaults on its loan to us, we may be unable to repay the 5 Year Notes. If Hennessey terminates its relationship with us, we may be unable to find enough investments to generate a return sufficient to repay the 5 Year Notes. Hennessey is under no obligation to do business with us. If Hennessey does not accept our financing, we may have difficulty in making suitable investments that produce a return sufficient to pay the debt service on the 5 Year Notes. Our focus on credit-impaired borrowers will make our investment portfolio susceptible to high levels of default resulting in risk to our investors. We may lend money to, or accept loans as collateral from borrowers that are either unable or unwilling to obtain financing from traditional sources, such as commercial banks. Loans made to such individuals or entities may entail a high risk of delinquency and loss. Higher than anticipated delinquencies, foreclosures or losses may result in our inability to pay the interest or principal on the 5 Year Notes. 9 The impact of certain environmental laws and regulations may result in the collateral for our investments losing value and our inability to repay all or a portion of the 5 Year Notes. Our ability to foreclose on the real estate collateralizing our loans may be limited by environmental laws. These laws pertain primarily to commercial properties that require a current or previous owner or operator of real property to investigate and clean up hazardous or toxic substances or chemical releases on the property. In addition, the owner or operator of such real property may be liable to a governmental entity or third parties for property damage, personal injury, and investigation and cleanup costs relating to the contaminated property. It is possible that environmental contamination of land taken by us as collateral would not be discovered until after the loan was made. In addition to federal or state regulations, lenders, owners or former owners of a contaminated site may be subject to state, local and common law claims by third parties based on damages and costs resulting from environmental contamination emanating from the property. Any loss in collateral value may result in our inability to repay the 5 Year Notes. Our practice of deferring principal payments on land development loans until the senior lender has been paid off may result in losing some of the value of our collateral and our inability to repay all or a portion of the 5 Year Notes. We anticipate deferring principal payment on land development loans until after the senior lender has been paid off. Rather than receive small payments on each lot sale, we will be deferring these payments so the loans have a larger principal balance earning interest and less senior debt ahead of our loans. Once the senior lender has been paid off, we would then receive accelerated repayments and ultimately receive full repayment on the loan before the borrower can withdraw any significant profits. However, by deferring principal payments to the end of a project, we may significantly increase our risk. At the end of a project, most of the collateral will have already been sold and the proceeds used to repay the senior lender. That means there is less collateral available to secure our loan. We intend to make a loan to Hennessey that will substantially increase the size of their business and if Hennessey is unable to effectively create systems and infrastructure to handle the increased business, it will result in Hennessey’s inability to repay us and our inability to repay the 5 Year Notes. We intend to make a loan to Hennessey in an amount up to 40% of the proceeds of this offering (up to $40,000,000 if the maximum amount of this offering is raised).When Hennessey receives the proceeds from this loan it will substantially increase (almost double) the size of its business (as of December 31, 2005, its last audit, Hennessey’s loan portfolio was $48,868,000 prior to any loans from us).Hennessey will need to retain new personnel and create additional systems to effectively manage such a dramatic increase in business. If Hennessey fails to do so, and subsequently defaults on its loan to us, we will be unable to repay the 5 Year Notes. If we are unable to attract additional customers or source and complete additional financing transactions, we will have insufficient revenue to repay the 5 Year Notes. We intend to raise capital via the sale of the 5 Year Notes and intend to lend up to 40% of such capital to Hennessey.In order for us to make interest payments on the 5 Year Notes, we will need to lend the remaining 60% (less offering expenses and working capital) of proceeds from this offering to other parties at rates and terms similar to Hennessey. If we are unable to complete such additional financing transactions, we will not generate sufficient investment income to meet our repayment obligations of the 5 Year Notes.For example, for every $100 we raise, $40 may be loaned to Hennessey and we will need to find customers for the remaining $60 (less offering expenses and working capital). Until we are able to generate revenue, we are relying on our largest shareholder to fund our operations and should that financing cease we would be unable continue operations. Capital Solutions Management, L.P. (“CSM”), our largest shareholder, has heretofore financed our operations by purchase of our shares. We had a subscription agreement with CSM that required them to continue to finance our ordinary and reasonable working capital requirements by purchasing additional shares until December 31, 2006.CSM is partially owned and totally controlled by Messrs. Redpath and Bozora who are also our officer and directors.Our agreement with CSM expired.We will be unable to continue to finance our business activities or obtain additional customers unless we generate sufficient proceeds from this offering or generate financing revenues. 10 Our officers and directors have broad discretion to allocate the proceeds of this offering and if the proceeds of this offering are allocated to uses other than performing investments with a high yield, our ability to repay the 5 Year Notes will be impaired. We have broad discretion to allocate the proceeds of this offering, including the ability to allocate to working capital purposes.Any use of proceeds, other than allocated to performing high yield investments, will decrease our ability to repay the 5 Year Notes.The yield on our investments is the only means we have to pay interest and principal on the 5 Year Notes. Certain officers and directors will have voting control of the company after completion of the offering, our company’s independent directors may be removed and our officers and directors may have a conflict of interest. Messrs. Redpath and Bozora are our officers and directors. They also each own and control 50% of Capital Solutions Associates, LLC, which is the general partner of Capital Solutions Management, L.P. and our controlling shareholder.Messrs. Redpath and Bozora will have total control of the company both before and after completion of this offering including, without limitation, the ability to elect officers and directors, final say on all operational decisions and decisions regarding the 5 Year Notes.In addition, there are not contractual or regulatory limits on the amounts we can pay to Messrs. Redpath and Bozora and they can establish their own compensation. We have entered into an Intercreditor Agreement that, in certain circumstances, restricts our ability to collect from Hennessey. We have entered into an intercreditor agreement with Hennessey Financial Monthly Income Fund, LP (“HFMIF”) whereby HFMIF, also a creditor of Hennessey, allows us, in certain circumstances, to collect 20% of our outstanding loans to Hennessey in return for our agreement to divide subsequent collections on a pro-rated basis with HFMIF.As such, in a liquidation of the assets of Hennessey we would need to remit a portion of the proceeds to HFMIF which reduces the amount available for us to collect. There can be no assurance that our investment objective will be achieved or that a holder of a 5 Year Note will not lose a portion or all of his or her investment. To the extent we are unable to meet our investment objective of realizing a rate of return in excess of 15% on our investments, we will be unable to meet some or all of our interest or principal payment obligations to holders of 5 Year Notes. We may change the interest rates on the 5 Year Notes and of any prior or subsequent series that may be offered, provided that no such change shall affect any 5 Year Note of any series issued prior to the date of change. The interest rate on your 5 Year Note is fixed.If we increase the interest rate payable to future series of 5 Year Notes, your interest rate will remain the same. We may at any time borrow money from a lending institution on a secured or unsecured basis that would have priority over the 5 Year Notes. The 5 Year Notes will be subordinate and junior to any and all senior debt that we incur by borrowing from some other source. There are no restrictions in the indenture regarding the amount of senior debt or other indebtedness that we or our subsidiaries may incur. Upon the maturity of any senior debt, by lapse of time, acceleration or otherwise, the holders of any senior debt may have first right to receive payment in full prior to any payments being made to you as a 5 Year Note holder. Therefore, you would only be repaid if funds remain after the repayment of any senior debt. 11 We reserve the right to withdraw or cancel the offering at any time.In the event or a withdrawal or cancellation, orders previously received will be irrevocable and no funds will be refunded. Once you have purchased a 5 Year Note investment, other than interest payments, you will not be entitled to the return of your investment until the 5 Year Notes mature in 5 years.If we withdraw or cancel this offering without having raised sufficient funds to implement our investment strategy, we may be unable to earn sufficient amounts to pay our overhead and interest payments on the 5 Year Notes. 12 FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements within the meaning of federal securities law. Words such as “may,” “will,” “expect,” “anticipate,” “believe,” “estimate,” “continue,” “predict,” or other similar words, identify forward-looking statements. Forward-looking statements appear in a number of places in this prospectus, including, without limitation, the “Use of Proceeds” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections, and include statements regarding our intent, belief or current expectation about, among other things, trends affecting the markets in which we operate, our business, financial condition and growth strategies Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, forward-looking statements are not guarantees of future performance and involve risks and uncertainties. Actual results may differ materially from those predicted in the forward-looking statements as a result of various factors, including those set forth in the “Risk Factors” section of this prospectus. If any of the events described in “Risk Factors” occur, they could have an adverse effect on our business, financial condition and results of operations. When considering forward-looking statements, you should keep these risk factors in mind as well as the other cautionary statements in this prospectus. You should not place undue reliance on any forward-looking statement. We are not obligated to update forward-looking statements. USE OF PROCEEDS If we sell all of the 5 Year Notes offered by this prospectus, we estimate that the net proceeds will be approximately $96,709,777 after deduction of additional estimated offering expenses of $290,223 and selling commissions of $3,000,000. We will pay all of the expenses related to this offering. This amount does not include potential commissions payable to any future underwriter retained by us. These cash proceeds will be received in varying amounts from time to time as 5 Year Notes are sold. We expect to use the net cash proceeds from the sale of the 5 Year Notes to make mezzanine real estate loans, finance other mezzanine real estate lending companies (such as Hennessey), invest in other mezzanine real estate lending companies, and for working capital and other general corporate purposes. Working capital will consist of our future general administrative expenses such as officer salaries, rent, etc. and does not include approximately $258,903 of offering expenses already paid by our parent on our behalf.We do not intend to use proceeds from this offering to reimburse our parent for such expenses.Net cash proceeds up to 40% may be loaned to Hennessey.We may not sell all of the 5 Year Notes and this will impact our use of proceeds, see the table below. Proceeds received from this offering Estimated offering expenses and commissions Potential loan to Hennessey Potential loans or investments to other parties Working capital $100,000,000 100% $3,290,223 3.29% $40,000,000 40% $56,542,295 56.54% $167,482 0.17% $50,000,000 100% $1,790,223 3.58% $20,000,000 40% $28,042,295 56.08% $167,482 0.33% $20,000,000 100% $890,223 4.45% $8,000,000 40% $10,942,295 54.71% $167,482 0.84% $10,000,000 100% $590,223 5.90% $4,000,000 40% $5,242,295 52.42% $167,482 1.67% $5,000,000 100% $440,223 8.80% $2,000,000 40% $2,392,295 47.85% $167,482 3.35% There is no minimum number or amount of 5 Year Notes that we must sell to receive and use the proceeds from the sale of 5 Year Notes. If we do not sell enough 5 Year Notes, we will be unable to purchase investments in sufficient quantities to attain a yield large enough to pay interest on the 5 Year Notes. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Periodfrom August19,2005 (inception)to December31,2005 Year Ended December 31,2006 Six Months Ended June 30, 2007 Period from August 19, 2005 (inception) to June 30, 2007 (Audited) (Audited) (Unaudited) (Unaudited) Loss before income taxes $(27,462) $(231,440) $(607,133) $(866,035) Total fixed charges 2,836— 2,836 0 0 Ratio of earnings to fixed charges — (-) The ratio of earnings to fixed charges cannot be calculated due to a loss for all periods presented. 13 SELECTED FINANCIAL DATA The following table summarizes certain financial data of our business. You should read this summary together with “Selected Financial Data,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our audited financial statements and related notes included elsewhere in this prospectus.The summary balance sheet data, as of December31, 2005 and 2006 and the summary of operations data, for the period from August 19, 2005 (inception) to December 31, 2005, the year ended December 31, 2006 and the period from August 19, 2005 (inception) to June 30, 2007, have been derived from our unaudited financial statements that are included in this prospectus.The financial information six months ended June 30, 2007 is unaudited. Periodfrom August19,2005 (inception)to December31,2005 Year Ended December 31,2006 Six Months Ended June 30, 2007 Periodfrom August19,2005 (inception)to June 30,2007 (Audited) (Audited) (Unaudited) (Unaudited) Statements of operations data: Interest and fee income $0 $0 $86,472 $86,472 Operating expenses 27,462 231,440 693,605 952,507 Operating loss (27,462 ) (231,440 ) (607,133 ) (866,035 ) Loss before income taxes (27,462 ) (231,440 ) (607,133 ) (866,035 ) Net loss (27,462 ) (231,440 ) (607,133 ) (866,035 ) Basic and diluted net loss per common stock (.35 ) (2.06 ) (2.55 ) (6.35 ) December31,2005 December 31,2006 June 30. 2007 (Audited) (Audited) (Unaudited) Selected Balance sheet data for period ended: Cash $0 $127,271 $2,525,951 Finance receivables 0 0 0 Other Receivables 0 0 0 Prepaid insurance 78,750 78,750 33,750 Investment in Notes Receivable 0 0 2,466,000 Fixed Assets 0 0 18,767 Debt Placement Costs, net 116,771 396,525 755,777 Loan Origination Costs, net 20,000 20,000 19,333 Liabilities 165,247 474,434 6,273,214 Stockholder’s equity (deficit) 50,274 163,779 (443,354 ) 14 BUSINESS Overview We will finance mezzanine real estate transactions either by financing the transaction directly or by financing another mezzanine real estate lending company such as Hennessey. Ultimately, the transactions we finance will be for companies engaged in construction, land development and real estate investments primarily in Minneapolis or St. Paul, Minnesota. However, we will also consider financing transactions where the borrowers operate in other cities in Minnesota, Wisconsin, Indiana, Kansas, Florida and other states. Initially, Hennessey’s borrowers will primarily be affiliated companies of Hennessey. These affiliated companies are:Heritage Development,Inc. (real estate developer), Argus, LLC (construction), Omni Investment Properties, LLC (develops apartments and other real estate investment properties) and Assured Financial, LLC, (construction financing). Lending Activity Our mezzanine real estate lending will primarily finance four types of activities:residential construction, commercial construction development, investment property and land development. The term of the underlying loans will generally range from six to thirty-six months. i. Residential Construction. Where appropriate, we will provide construction loans to finance residential construction focusing on builder/borrowers providing loans with wide appeal, generally limiting exposure to homes valued above the median home price for the builder’s area. Typically, a builder’s construction loan is repaid with the proceeds from the sale of the home to the ultimate homeowner, with interest accruing and compounding to the closing date. Some of the homes will be “pre-sold” (i.e., the ultimate homeowner has signed a purchase agreement to purchase the home from the builder upon completion of construction). Many of the homes, however, will not have a pre-determined ownership status. In these instances, we, either directly or via our borrowers, will provide mezzanine financing for model and “spec” homes for builders meeting appropriate lending criteria and standards. Because of the relatively conservative senior financing of approximately 75% loan-to-value, a subordinate position on this type of financing, in our opinion, will be well secured. As such, this is an area where we will occasionally consider lending to credit impaired or sub-prime borrowers. We expect such lending to be limited to transactions where our collateral position is well secured and the collateral value clearly established. ii. Commercial Construction Development. We will provide qualified borrowers with mezzanine financing to augment the builder’s equity or down payment. This financing will primarily remain in a subordinate position for all collateral involved, with the builder’s contribution subordinate to our financing. Loan-to-value positions will vary from project to project. Key statistics used in the determination of the allowable loan-to-value of these transactions will include the strength of borrower, building size and intended use, pre-leasing success, anticipated debt service coverage ratios and the cash position involved. An additional component of this financing will be the ability to fund or support the equity position through the initial lease-up of new construction projects. iii. Investment Property. We will also provide mezzanine financing for many types of real estate investments. Typical transactions included in this classification would be office and industrial properties (both owner-occupied and market derived), apartment properties and retail properties of both single and multiple usages. The ability to provide mezzanine financing to augment the owner’s cash or equity position will greatly enhance the ability to obtain primary financing at favorable, more competitive rates. This classification will also encompass many instances where the obligor requires a bridge loan between construction and stabilized occupancy. One key byproduct of using mezzanine financing on the development of investment property is that with a subordinate position securing the financing from a range of 65% to 95% loan-to-value (with the primary lender being in first position up to 65% and entitled to be paid in full before our company can be paid), the obligor will be able to secure a blended cost of funds at a favorable rate. iv. Land Development. Land development financing is a unique and specialized lending process that warrants more detailed discussion to understand our attraction to these types of transactions. See “Land Developer’s Project Life Cycle” and “Financing a Land Development Project” for a discussion that summarizes the activities that a developer undertakes to develop land, including an example of a typical land development project. 15 Land Developer’s Project Life Cycle In the experience of our management team, it takes an average of three years from the time a land developer selects and purchases property for development until the sale of all the lots in that development. Multi-phase projects can take longer to completely develop and sell-out, but such projects mitigate risk by controlling the amount of debt incurred and the number of subdivided real estate parcels being brought into a particular market at any one time. Developers seek to minimize risks by purchasing an option on the land subject to conditions related to appropriate approvals and engineering studies, that if not acceptable, give the developer the right to rescind the purchase. Cancellation of a project, however, is not a common occurrence due to the developer’s pre-purchase investigation of the land and the developer’s analysis of the likelihood of regulatory approval. If all necessary approvals are granted, the developer then exercises its option to actually purchase the land and begin construction. If the necessary approvals are not granted, or if problems arise during the pre-construction phase, the developer may abandon the project with only its earnest money and pre-construction costs at risk, thereby suffering only minimal loss. Financing a Land Development Project We intend to finance transactions related to land development projects after the necessary approvals are granted and after the engineering studies are completed. We do not intend to finance land speculation. For example, a developer will gain control of a tract of land by signing a binding option agreement with a landowner. A relatively small amount of the developer’s earnest money is at stake to secure this option — typically $10,000 to $100,000. If a developer receives all necessary approvals and decides to proceed with a development project it will then purchase the land and begin construction. It is at this point that we will provide mezzanine-financing. A senior lender, such as a bank, will provide the bulk of a project’s financing — usually 70% to 80% of the total cost needed to purchase the land and sub-divide it. Our financing, and collateral, will be subordinate to the senior lender but ahead of the developer’s equity and capital. As the developer progresses through the construction phase, it will sign sales agreements with builders who will purchase the developed lots when they are complete. Once builders begin to purchase the lots the loan repayment process starts. Senior lenders usually mandate a loan repayment schedule that accelerates their full pay off. For example, a senior lender that has provided 70% of a project’s funding may have its entire principal and interest paid back when the development project has been 60% sold out. As each lot is sold, both the senior lender and the mezzanine lender must release their collateral interest in that specific lot. The proceeds from the sale of each lot are used primarily to pay back the lenders with a minor portion, if any, going to the developer. We anticipate, as does Hennessey, deferring principal payment on such loans until after the senior lender has been paid off. Rather than receive small payments on each lot sale, we will be deferring these payments so the loans have a larger principal balance earning interest and less senior debt ahead of our loans. Once the senior lender has been paid off, we would then receive accelerated repayments and ultimately receive full repayment on the loan before the developer can withdraw any significant profits. However, by deferring principal payments to the end of a project, we may significantly increase our risk. At the end of a project, most of the collateral will have already been sold and the proceeds used to repay the senior lender. That means there is less collateral available to secure our loan but, at the same time, the collateral that remains should have less encumbrances. Hennessey Loan Terms and Provisions Our loan to Hennessey will generally carry a blended interest rate of 15.5%, including loan fees, and have a term shorter than 60 months. It will be secured by assignment of mortgages and loan documents on the real estate being developed, improved or purchased or with the ownership of a special purpose entity holding such assets. If Hennessey’s borrower is purchasing real estate on a contract for deed or has obtained mortgage financing from another lending source, that source must approve any position secured by us and we will occupy a junior or subordinated security position. When our collateral is secured by a mortgage on real estate, Hennessey’s borrowers’ own equity funds will be subordinated to our loan. Unless we determine that the cost of prohibitive, Hennessey will be required to purchase a mortgage title insurance policy for our benefit. Except in rare situations, additional collateral will be required, including, but not limited to, corporate and personal guarantees and any additional security we deem necessary.We will not ask for the aforementioned additional collateral where the value of our secured real estate position does not exceed 75% of the market value of our collateral and existing cash flows from the borrower are sufficient to cover the debt service on our loan by 3 to 1. 16 Intercreditor Agreement We have entered into a subordination and Intercreditor agreement with HFMIF (“Intercreditor Agreement”).Since HFMIF is also a creditor of Hennessey, the Intercreditor Agreement enumerates the rights of each party to the assets of Hennessey in the event of a default by Hennessey.Basically, the Intercreditor Agreement requires us to divide recovered assets of Hennessey with HFMIF, after we have recovered 20%, in proportion to our outstanding loans to Hennessey versus HFMIF’s outstanding loans to Hennessey. Market Overview The five major markets that we intend to conduct business in via Hennessey or another borrower are Minneapolis/St. Paul, Minnesota; Indianapolis, Indiana; Milwaukee, Wisconsin; Kansas City, Kansas/Missouri; and Ft. Myers/Sarasota, Florida. Permit activity and construction values were obtained from the U.S. Census Bureau - Building Permits for each of these markets. More detailed information can be obtained from Builders Associations in each market.All statistics are through December31, 2005, unless otherwise noted.
